United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Omaha, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1776
Issued: January 6, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 23, 2013 appellant filed a timely appeal from a May 31, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant established a traumatic injury in the performance of duty
on March 26, 2013.
FACTUAL HISTORY
On March 26, 2013 appellant, then a 33-year-old postal support employee clerk, filed a
traumatic injury claim (Form CA-1) alleging that she sustained an injury to her low back and left

1

5 U.S.C. § 8101 et seq.

hip in the performance of duty on that date. She stated that bending, lifting and throwing caused
her injury. The employing establishment issued a Form CA-16 on March 26, 2013.2
In a statement dated March 26, 2013, Dr. Eric Hawkins, a chiropractor, noted that
appellant was treated that day. He provided her with chiropractic adjustment and physiotherapy.
Dr. Hawkins recommended work restrictions of no kneeling or squatting, no repetitive bending
or stooping, no climbing of stairs or ladders, no repetitive shoveling, lifting only up to 10
pounds, pushing and pulling with up to 20 pounds of force and reaching to shoulder level only.
He diagnosed sprain/strain of the lumbar muscles. Dr. Hawkins did not state that x-rays were
obtained.
In an attending physician’s form dated March 26, 2013, Dr. Hawkins noted that appellant
had no history of preexisting injury, disease or physical impairment. He checked a box
indicating that he believed her condition was caused or aggravated by her employment, noting
that she was twisting and throwing magazine bundles.
By letter dated April 22, 2013, OWCP informed appellant that the evidence of record was
insufficient to establish her claim. It afforded her 30 days to submit additional evidence and to
respond to its inquiries, noting that chiropractors do not qualify as physicians under FECA unless
there is a diagnosed spinal subluxation, demonstrated by x-ray.
In a duty status report (Form CA-17) dated April 2, 2013, Dr. Hawkins recommended
work restrictions of no bending or stooping, no twisting, no reaching above the shoulder, and
pulling and pushing no more than six to seven hours per day.
In a note dated March 26, 2013, Dr. Hawkins diagnosed appellant with lumbago and
spasm of the lumbar muscle. He provided appellant with a chiropractic adjustment, electrical
muscle stimulation and mechanical traction. Dr. Hawkins noted that appellant’s lower back and
sacrum exhibited misalignment of moderate departure from the center, moderate range of motion
abnormality, moderate tissue and tone changes and moderate palpatory pain.
In notes dated March 27 through April 3, 2013, Dr. Hawkins reiterated the diagnoses and
appellant’s treatment. He noted gradual improvement in her condition over this period of time.
On April 5, 2013 Dr. Hawkins reported improvement in appellant’s condition. He noted
that her low back and sacrum exhibited misalignment of mild departure from the center, mild
range of motion abnormality, mild tissue and tone changes, and mild palpatory pain.
Additionally, Dr. Hawkins provided appellant with C/T mobilization.
In notes dated April 8 through 19, 2013, Dr. Hawkins reported improvement in
appellant’s condition. He reiterated the prior diagnosis and treatment. Dr. Hawkins provided
appellant with a chiropractic adjustment and T/S mobilization. He noted that appellant’s lower
back and sacrum exhibited misalignment of mild departure from the center and mild range of
motion abnormality.
2

When a medical treatment authorization Form CA-16 is issued to a specific health provider by the employing
establishment, the form creates a contractual obligation to pay for the cost of services rendered under the limitations
set forth by statute and the CA-16 form. See Luke M. Patch, Jr., 38 ECAB 259 (1986). The CA-16 form of record,
in this case, however, was not fully completed to authorize treatment by any specific medical provider.

2

On April 26, 2013 Dr. Hawkins reported improvement in appellant’s condition. He
reiterated that her low back and sacrum exhibited misalignment of mild departure from the
center. Dr. Hawkins provided appellant with a chiropractic adjustment.
By letter dated May 6, 2013, appellant responded to OWCP’s inquiries. Describing the
incident of March 26, 2013, she stated that her injury occurred when she was sorting bundled
circulars that had been palletized. The pallet was roughly two and a half feet above the ground.
It was appellant’s job to push it using a pallet jack to the needed location, then to sort the
bundles. The bundles weighed about five pounds each. Appellant lifted the bundles off the
pallet, then twisted to stack the bundles on the floor at the carrier case, estimating that she did
this approximately two hundred times. Her back began to hurt, but she continued to work
despite the pain. Appellant eventually asked a coworker to take over her task. Appellant began
to put mail into post office boxes, but could not bend over. She told the acting postmaster that
she needed to leave to see a chiropractor. Appellant described the duties of her position as a mail
clerk as working the dock, loading and unloading loads of mail and mail containers, and sorting
through trays, tubs, sacks of mail, parcels and bundled flats. She lifted, scanned, and threw
hundreds of parcels, sorted through stock, and delivered post office box mail. Appellant asserted
that she had not previously been treated for a back or hip condition, but was treated by
Dr. Hawkins on July 24, 2012 for a shoulder condition. She never saw a medical doctor for her
claimed injury because no one told her she needed to do so. Appellant listed her activities
outside of federal employment as sleeping, driving, grocery shopping, paying bills, housework,
errands and watching her son play sports. She asserted that she had no similar disability or
symptoms before the claimed date of injury. Appellant clarified that her claim was for traumatic
injury.
In a witness statement dated May 6, 2013, a coworker stated that appellant was teaching
her how to distribute mail when she hurt her back. Another coworker noted that appellant left to
see her chiropractor. For the next week, the coworker helped appellant on the dock on night
dispatch, loading and unloading trucks, due to her injury.
By decision dated May 31, 2013, OWCP denied appellant’s claim. It found that she did
not submit any medical evidence from a qualified physician. It noted that the medical evidence
was from a chiropractor who did not diagnose a subluxation of the spine as demonstrated by
x-ray.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time

3

5 U.S.C. §§ 8101-8193.

3

limitation period of FECA, that an injury4 was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.6
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence.7 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.8 The weight of the medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.9
ANALYSIS
Appellant alleged that on March 26, 2013, she sustained an injury to her low back and
left hip in the performance of duty. The Board finds that she did not submit sufficient medical
evidence to establish an injury causally related to the accepted incident.
Appellant submitted reports from Dr. Hawkins, a chiropractor. Section 8101(2) of
FECA provides that the term “physician” includes chiropractors only to the extent that their
reimbursable services are limited to treatment consisting of manual manipulation of the spine to
correct a subluxation as demonstrated by x-ray to exist and subject to regulations by the
Secretary.11 The evidence of record does not substantiate that Dr. Hawkins obtained x-rays of
10

4

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events of incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
5

T.H., 59 ECAB 388, 393 (2008); see Steven S. Saleh, 55 ECAB 169, 171-72 (2003); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
6

Id. See Shirley A. Temple, 48 ECAB 404, 407 (1997); John J. Carlone 41 ECAB 354, 356-57 (1989).

7

See J.Z., 58 ECAB 529, 531 (2007); Paul E. Thams, 56 ECAB 503, 511 (2005).

8

I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

9

James Mack, 43 ECAB 321, 329 (1991).

10

5 U.S.C. § 8101(2).

11

See 20 C.F.R. § 10.311.

4

appellant’s spine. While he noted a misalignment of appellant’s spine, he did not diagnose a
spinal subluxation based upon x-ray evidence. Without a diagnosis of a spinal subluxation by
x-ray, a chiropractor is not a physician as defined under FECA and his opinion does not
constitute competent medical evidence.12 Therefore, the reports of Dr. Hawkins are of no
probative value on the issue of whether appellant sustained a low back or hip injury due to the
incident of March 26, 2013.
Because appellant did not submit rationalized medical opinion evidence, from a
physician, she has failed to meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she sustained an injury in the
performance of duty on March 26, 2013, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the May 31, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 6, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

12

See Jay K. Tomokiyo, 51 ECAB 361, 367-68 (2000).

5

